267 F.2d 696
105 U.S.App.D.C. 419
John F. REAGAN, Appellant,v.UNITED STATES of America, Appellee.
No. 14973.
United States Court of Appeals District of Columbia Circuit.
Argued May 26, 1959.Decided June 11, 1959.

Mr. R. Sidney Johnson, Washington, D.C.  (appointed by this court) for appellant.
Mr. Edgar T. Bellinger, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.
Before EDGERTON, WILBUR K. MILLER and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant was convicted after trial before a jury on a three-count indictment charging housebreaking, grand larceny and malicious destruction of movable property.  The evidence tended to show that appellant and another had broken into the office of the Davis Memorial Goodwill Industries on December 7, 1957, and had there broken open a safe and taken from it money amounting to at least $200.  We have examined appellant's contentions and find therein no reason to disturb the judgment.


2
Affirmed.